Upon reconsideration of the finality of the rejection of the last Office action by Examiner, the finality of that action is withdrawn. Accordingly, this action is a Non-Final Rejection.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Priority
This application is a continuation of U.S. application No. 16/246,046, filed on 11 January 2019, now US Patent No. 10,974,458.  

Response to Amendment
The amendment, filed 15 February 2021, is fully responsive.

In view of the terminal disclaimer, filed 15 February 2021, with respect to U.S. Patent No. 10,974,458, the non- statutory double patenting rejection of the pending claims 1-3 and 5-12 is withdrawn.

Applicant’s amendments to the claims 1, 3-4, 6, 8, 10 and 12 have overcome each and every objections previously set forth. The objections of the claims 1, 3-4, 6, 8, 10 and 12 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding claim 1, the claim recites, “determining an object location within the chamber where the object is to be generated”. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind through observation, evaluation, and judgement. For example, a person observes a build platform in a build chamber where an object is to be built. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, claim 1 recites “receiving object model data representing an object with intended dimensions to be generated in a fabrication chamber by a thermal fusing process in which heat is applied to layers of build material to selectively solidify portions of the layers of build material” and “applying a dimensional compensation to the object model that is determined based on thermal conditions within the chamber at the object location, the dimensional compensation to compensate for anticipated departures from the intended dimensions induced by applying the heat during the thermal fusing process”.
The practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. When so evaluated, the additional limitations of “receiving object model data representing an object with intended dimensions to be generated in a fabrication chamber by a thermal fusing process in which heat is applied to layers of build material to selectively solidify portions of the layers of build material” do not add more than an insignificant extra-solution activity (necessary data gathering and data output) to the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.04(g). 
When so evaluated, the additional limitation of “applying a dimensional compensation to the object model that is determined based on thermal conditions within the chamber at the object location, the dimensional compensation to compensate for anticipated departures from the intended dimensions induced by applying the heat during the thermal fusing process” is merely adding the word “to apply” (or to modify using) with the judicial exception, and is not indicative of integration into a practical application, see MPEP 2106.05(g). The claim does not recite an improvement in a technology as set forth in MPEP 2106.04(d) and MPEP 2106.05(a).  Instead, conclusory descriptions and recitations are presented associated with the modification of data. Accordingly, the additional elements recited in the claim do not integrate the abstract idea into a practical application.
The claim as a whole does not recite a meaningful limitation that would integrate the abstract ideas into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving object model data representing an object with intended dimensions to be generated in a fabrication chamber by a thermal fusing process in which heat is applied to layers of build material to selectively solidify portions of the layers of build material” represents an insignificant extra-solution activity that are well-understood, routine, and conventional because they are claimed in a merely generic manner. As shown in as demonstrated in Hümmeler et al. (US 2018/0099454 A1), Abstract (“A method for providing control commands for producing a number of three-dimensional objects by an additive layer-wise building device. The method can include a step of providing a computer-based model of the number of objects that geometrically describes the objects, a step of modifying the computer-based model such that for the geometric description of the number of objects a location is defined as a common origin of coordinates, and a step of generating control commands for a set of control commands for controlling the production of the number of objects by means of the additive layer-wise building device on the basis of the modified computer-based model”), ACHTEN et al. (US 2020/0009769 A1), Paragraph [0046] (“The respective cross section is appropriately chosen by a CAD program with which a model of the shell to be produced has been created. This operation is also known as “slicing” and serves as a basis for controlling the exposure and/or irradiation of the free-radically crosslinkable resin.”), and Chin et al. (US 2018/0307209), Paragraph [0004] (“Example embodiments provide for fabricating objects through additive manufacturing, as well as for configuring an additive manufacturing system. In one embodiment, a model may be divided into a plurality of segments, the initial model defining a geometry of an object.”), “receiving object model data representing an object with intended dimensions to be generated in a fabrication chamber by a thermal fusing process in which heat is applied to layers of build material to selectively solidify portions of the layers of build material”, as recited in claim 1, is well-understood, routine, and conventional.
The claimed limitation of “applying a dimensional compensation to the object model that is determined based on thermal conditions within the chamber at the object location, the dimensional compensation to compensate for anticipated departures from the intended dimensions induced by applying the heat during the thermal fusing process” amounts to no more than just a general recitation of applying the abstract idea, and does not impose a meaningful limit on practicing the abstract idea, see MPEP 2106.05(g). 
The claim is not patent eligible.

Dependent claims 2-4 are directed to further defining the abstract idea as recited in independent claim 1.
Dependent claims 5-9 recite general recitation of applying the abstract idea as recited in independent claim 1.


Allowable Subject Matter
Claims 10-12 are allowable.
Hümmeler et al. (US 2018/0099454 A1) teaches a method for providing control commands for producing a number of three-dimensional objects by an additive layer-wise building device. The method can include a step of providing a computer-based model of the number of objects that geometrically describes the objects, a step of modifying the computer-based model such that for the geometric description of the number of objects a location is defined as a common origin of coordinates, and a step of generating control commands for a set of control commands for controlling the production of the number of objects by means of the additive layer-wise building device on the basis of the modified computer-based model. Normally, the computer-based model of the number of objects to be produced by means of the additive layer-wise building device is a model created by means of a CAD design system, in which a zero point (coordinate origin) is defined for each of the number of objects.  According to the invention, for example, a common zero point is defined for the number of objects in the CAD coordinate system and said common zero point is then assigned to a specific location that is specified by build area coordinates in the build area.  In this way, a user can arrange individual zero points (reference points for positioning) in the build area of the additive layer-wise building device.  This allows the geometric data of objects to be sintered to be precisely positioned at defined locations and the relative position of the geometric data with respect to the zero point in the CAD system can be adopted.  According to the invention, a common reference location, in particular as a common coordinate origin, is assigned to a number of objects.  By providing such a common reference point for the geometric description of the number of objects a relationship is established between the individual objects, which makes it possible to match changes of the geometric descriptions of the individual objects.
ACHTEN et al. (US 2020/0009769 A1) teaches a liquid comprising an IR absorber that can be applied to the layer by means of inkjet methods.  The irradiation of the layer leads to selective heating of those particles that are in contact with the liquid including the IR absorber.  In this way, bonding of the particles can be achieved Optionally, it is additionally possible to use a second liquid complementary to the energy-absorbing liquid in terms of its characteristics with respect to the energy used.  In regions in which the second liquid is applied, the energy used is not absorbed but reflected.  The regions beneath the second liquid are thus shaded.  In this way, the separation sharpness between regions of the layer that are to be melted and not to be melted can be increased. In a further preferred embodiment, the production of the shell by means of the additive manufacturing method comprises the steps of: applying a layer of particles including the construction material to a target surface; applying a liquid to a selected portion of the layer corresponding to a cross section of the shell, where the liquid is selected in such a way that it bonds the particles to one another in the regions of the layer with which it comes into contact by bonding, fusion and/or partial dissolution; repeating the steps of applying the layer and the liquid to bond the bonded portions of the adjacent layers to form the shell.
Chin et al. (US 2018/0307209) teaches methods for fabricating objects through additive manufacturing in a manner that compensates for deformations introduced during post-print processing, such as sintering. An initial model may be divided into a plurality of segments, the initial model defining geometry of an object. For each of the segments, modified geometry may be calculated, where the modified geometry compensates for a predicted deformation. Print parameters can then be updated to incorporate the modified geometry, where the print parameters define geometry of the printed object (e.g., configuration settings of the printer, a tool path, an object model). The object may then be printed based on the updated print parameters.
However, as described in the prosecution history, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim: interpolate a dimensional compensation to apply to object model data representing the object based on the representative coordinate, wherein the dimensional compensation compensates for an anticipated departure from an intended dimension that occurs during generation of the object by a thermal fusing process, and wherein the dimensional compensation is determined based on thermal conditions of the fabrication chamber at the intended placement location.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116